Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings objections are withdrawn in light of the replacement drawings submitted on 9/14/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 71-77 make use of various “means for” language.  These limitations find clear support in the analogous system claims 56-62. For example, “means for fetching” in claim 71 is the fetch circuitry of claim 56.  Limitations “means for selecting” and “means for scheduling” are viewed as the scheduling unit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 56, 63, and 71 discusses “weak ordering” and “stronger ordering” but these are relative terms of degree and seem only to be used in relation to each other making them unclear. The specification, [0044], appears to define “weak ordering” to permit out-of-order execution while “strong ordering” requires in-order execution. For the purpose of examination “weak ordering” will be interpreted as permitting out-of-order execution and “stronger ordering” / “strong ordering” will be interpreted as requiring in-order execution. Claims 57-62, 64-70, and 72-76 depend on claims 56, 63, and 71 and are rejected for the same reasons.
Further, Applicant makes use of the infinitive form of the verb, e.g. “to execute”, in an almost exclusive fashion. The language of the claims have raised the issue of what the claims cover, specifically the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are. It’s unclear if this is an attempt to invoke 112(f) or not as the hardware, absent the functional language, is generic but the specification refers to some elements (e.g. FIG. 10) with similarly generic names that have some matching but not entirely.  For example, is the “execution circuitry” meant to be execution circuitry 1009, the execution circuitry 916, or something else?  For example FIG. 14B illustrates multiple circuits for execution, execution engine unit 1450, execution clusters 1460, execution units 1462, memory access units 1464. The claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340.  The use of a decoder circuity and execution circuitry, not specific hardware, could be viewed as an attempt to cover all means or methods, again compounded by the lack of clarity if the claims are meant to invoke 112(f) or not.  Clarification is needed.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255.  Functional limitations denote a system that is capable of doing something and in the context of computer architecture systems are known to be reconfigurable, programmable, or able to emulate different systems and in this specific case, given that the majority of the claim limitations are functional and purely in the future tense / infinitive form, it remains unclear what exactly the claims do and do not cover. While there is nothing against infinitive form use in of itself, the concern here is that nearly every element of the claim is predicated on some infinitive form which is a future speculative action when used to define potential patentable weight.  When dealing with limitations using a similar phrase, “configured to”, the claims should be evaluated in light of the specification and whether or not the specification makes it clear that the elements are specifically configured or appear merely generic but as noted, the specification doesn’t appear to detail any special aspects of the decoder or execution circuity so the bounds of the claim are unclear, especially with the speculative or future tense of inventive verbs.  For example, does Applicant seek coverage on any and all systems with decoder circuitry and execution circuitry that may be able to execute a matrix load/store operation as claimed – as in the unlimited coverage concern above - or are the claims intended to be limited to a specific hardware that can carry out a specific instruction itself and/or its decoding/execution?  Applicant’s clarification is requested either by amending the claims or clarifying the intent on the record to provide a map for the public to understand the boundaries of the patent protection and provide clear notice of patent rights (See MPEP 2173).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims largely return the framing of the claims to their prior form on 6/29/2017 while omitting a minor limitation regarding order selection and adding limitations regarding weak and strong ordering requirements. These changes, as currently presented, are not supported by the original presentation, specifically the claims note execution will be handled “out of order” (e.g. claim 56, line 7) whereas the specification defines instructions with strong ordering to be executed in order ([0044] “As used herein, memory loads and stores in a strongly-ordered model are executed in program order”). What is being claimed, i.e. instructions with strong ordering requirements being executed out of order, is in direct contradiction with the original disclosure. The claims appear to omit details and considerations of scheduling being based, at least in part, on the ordering itself as described in the original presentation.
 
Prior Art Considerations
The prior art of record fails to explicitly anticipate the claims as currently written.  Specifically the prior art of record, Burger in view of Powers in view of Harriman (see Non-final rejection on 10/5/2018), does not specifically teach the instruction has a weak ordering requirement when an only output of the instruction is to the location that is not a register, and the instruction has a stronger ordering requirement than the weak ordering requirement when an output of the instruction is to the location and to a destination register in view of the rest of the limitations of claim 1, specifically that scheduling and execution is out-of-order. Examiner notes the weak and strong ordering are being interpreted in light of [0044]. While weak and strong ordering controlling whether to execute out-of-order is generally known (e.g. US Pub No. 2009/0201935 – [0083]) doing so while doing out-of-order processing at the same time and making the determination between week and strong based on the locations of the operands, in view of the rest of the limitations, is not known in the prior art. 
Examiner notes these limitations are subject to 112 rejections and thus not allowable at the current point. Amendments to resolve the 112 rejection may impact claim prior art considerations. 

Response to Arguments
Applicant's remarks, filed 9/14/2021, are considered but are not persuasive.  Applicant argues in substance:
The Office action alleges that the use of an infinitive is indefinite.
Examiner respectfully disagrees. As stated the use of the infinitive form is not indefinite in of itself. The claims rely heavily on functional language limitations with otherwise worded generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are and where one would infringe.
Applicant is unaware of any binding precedent that agrees with that. Applicant submits that it is proper to use the infinitive form here to cover embodiments where a processor or system as recited in Applicant's claims is not necessarily powered on. Applicant is willing to discuss this further should the Office assert a legal rationale behind its rejection. Otherwise, Applicant respectfully requests that this rejection be removed.
Examiner has elaborated on the legal rationale behind the rejection above. MPEP 2173.05(g) provides guidance regarding functional limitations and several factors presented therein raise concerns here. MPEP 2173.05(g) states that the determinations of definiteness are highly dependent on context and lays out factors for considerations for examiners, which Examiner has considered, and provides suggestions for applicants to resolve clarity issues. Thus far Applicant has mainly made spurious arguments in response, namely challenging that the MPEP does not apply to them or that the legal rationale used doesn’t apply, and has not meaningfully made efforts to clarify the concerns. There are other ways to cover a processor not being powered on that would not be indefinite, Examiner is not rejecting the claims merely for failing to claim the limitations in a present progressive tense but rather because the claims, as presented, are unclear.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2009/0201935 teaches supporting out-of-order execution based on weak vs strong ordering ([0083]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William B Partridge/Primary Examiner, Art Unit 2183